         Case 3:15-cv-01074-VLB Document 396 Filed 10/26/18 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

   RUSS MCCULLOUGH, RYAN
   SAKODA, and MATTHEW ROBERT                :
   WIESE,                                    :
   individually and on behalf of all         :
   others similarly situated,                :
                                             :
            Plaintiffs,                      :   CIVIL ACTION NO.
                                             :   3:15-cv-001074 (VLB)
   v.                                        :   Lead Case
                                             :
   WORLD WRESTLING                           :
   ENTERTAINMENT, INC.,                      :
                                             :
            Defendant.                       :

                                             :
   JOSEPH M. LAURINAITIS, et al.,            :
                                             :
            Plaintiffs,                      :
                                             :
                                                 CIVIL ACTION NO.
   v.                                        :
                                                 3:16-CV-01209 (VLB)
                                             :
                                                 Consolidated Case
   WORLD WRESTLING                           :
   ENTERTAINMENT, INC. et al.,               :
                                             :
            Defendants.                      :
                                             :

                                 NOTICE OF APPEAL

        Following JUDGMENT (3:15-cv-001074, Dkt. 385; and 3:15-cv-01209, Dkt. 54),

the below-listed Counsel for the above-captioned Plaintiffs hereby provide NOTICE

that Attorney Konstantine W. Kyros and Kyros Law Offices, P.C. hereby appeal to

the United States Court of Appeals for the Second Circuit from the Order (Dkt. 383)

granting Defendants’ Motion for Judgment on the Pleadings 205 and Motions to

Dismiss 266 and 269 and granting in part and denying in part Defendants’ Motion




                                         1
         Case 3:15-cv-01074-VLB Document 396 Filed 10/26/18 Page 2 of 4



for Sanctions 262, entered September 19, 2018, and any and all other issues

implicated by this Order.1

       Attorney Konstantine W. Kyros and Kyros Law Offices, P.C. also hereby

appeal to the United States Court of Appeals for the Second Circuit from the Order

(Dkt. 362) re: 205 Motion for Judgment on the Pleadings; 262 Motion for Sanctions,

266 Motion to Dismiss, and 269 Motion to Dismiss; ORDER denying as moot 228

Motion for Sanctions and 291 Motion to Stay; and ORDER denying 326 Motion to

Strike and 327 Motion to Strike for the reasons stated in the attached ruling on

WWE’s Motions to Dismiss, for Sanctions, and for Judgment on the Pleadings.

Dated: October 26, 2018.

                                                    Respectfully Submitted,


                                                    /s/ Konstantine W. Kyros____
                                                    Konstantine W. Kyros, Esq.
                                                    Bar No. ct30132
                                                    KYROS LAW OFFICES
                                                    17 Miles Road
                                                    Hingham, MA 02043
                                                    Telephone: (800) 934-2921
                                                    Facsimile: 617-583-1905
                                                    kon@kyroslaw.com

                                                    Anthony M. Norris
                                                    Kyros Law Offices
                                                    17 Miles Road
                                                    Hingham, MA 02043
                                                    Telephone: 617.396.4159
                                                    Facsimile: 617.583.1905
                                                    anorris@kyroslaw.com

                                                    S. James Boumil, Esq.
                                                    BOUMIL LAW OFFICES
                                                    120 Fairmount Street

1
 Pending before the Court is a hearing set for 1/8/2019 on Defendants’ Motions for Attorney Fees.
See Dkt. 388 (setting hearing on Motions for Attorney Fees 378 and 386).

                                               2
Case 3:15-cv-01074-VLB Document 396 Filed 10/26/18 Page 3 of 4



                                  Lowell, Massachusetts 01852
                                  Telephone: (978) 458-0507
                                  SJBoumil@Boumil-Law.com

                                  Brenden P. Leydon, Esq.
                                  TOOHER WOCL & LEYDON LLC
                                  80 4th Street
                                  Stamford, Connecticut 06905
                                  Telephone: (203) 517-0456
                                  Facsimile: 203-324-1407
                                  BLeydon@tooherwocl.com

                                  Erica C. Mirabella, Esq.
                                  MIRABELLA LAW LLC
                                  132 Boylston Street, 5th Floor
                                  Boston, Massachusetts 02116
                                  Telephone: (617) 580-8270
                                  Facsimile: (617) 583-1905
                                  erica@mirabellaLLC.com

                                  R. Christopher Gilreath, Esq.
                                  GILREATH & ASSOCIATES
                                  200 Jefferson Avenue, Suite 711
                                  Memphis, Tennessee 38103
                                  Telephone: (901) 527-0511
                                  Facsimile: (901) 527-0514
                                  chrisgil@sidgilreath.com

                                  Counsel for Plaintiff Appellants.




                              3
       Case 3:15-cv-01074-VLB Document 396 Filed 10/26/18 Page 4 of 4



                          CERTIFICATE OF SERVICE

     I hereby certify that on this 26th day of October, 2018, the above Response
was served via this Court’s electronic case filing system.

                                    /s/ Konstantine W. Kyros
                                    Konstantine W. Kyros




                                       4
